180 F.2d 171
Donald DOLAN, Appellant,v.R. W. ALVIS, as Warden, Ohio State Penitentiary, and TheState of Ohio, Appellees.
No. 10951.
United States Court of Appeals Sixth Circuit.
Feb. 3, 1950.

Appeal from the United States District Court for the Southern District of Ohio at Columbus; Mell G. Underwood, Judge.
Donald Dolan, in pro per.
Walter Hill, Asst. Atty. Gen., for appellees.
Before HICKS, Chief Judge, ALLEN and MARTIN, Circuit Judges.
PER cUriam.


1
This appeal has been duly considered upon the record and upon the respective briefs of the appellant and the appellees;


2
And it appearing that appellant has not sufficiently indicated that he has exhausted the remedies available to him in the courts of Ohio, as required by section 2254, Title 28, of the United States Code Annotated.


3
The order of the United States District Court denying the application of appellant for writ of habeas corpus is affirmed.